DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
Claim 1 recites, in part, “one or more yield/overtake decisions” in line 3. The claim further recites “the yield/overtake decisions” in line 8. The recitation of “the yield/overtake decisions” should be changed to “the one or more yield/overtake decisions” in line 8. 

Claim 10 recites, in part, “one or more yield/overtake decisions” in line 5. The claim further recites “the yield/overtake decisions” in line 10. The recitation of “the yield/overtake decisions” should be changed to “the one or more yield/overtake decisions” in line 10. 

Claim 19 recites, in part, “one or more yield/overtake decisions” in line 7. The claim further recites “the yield/overtake decisions” in line 12. The recitation of “the yield/overtake decisions” should be changed to “the one or more yield/overtake decisions” in line 12. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 15-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites “the map information” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required. It appears Applicant may have desired claim 6 to depend from claim 4. 

Regarding claim 7, the claim recites “the map information” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required. It appears Applicant may have desired claim 7 to depend from claim 4.

Regarding claim 15, the claim recites “the map information” in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required. It appears Applicant may have desired claim 15 to depend from claim 13.

Regarding claim 16, the claim recites “the map information” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required. It appears Applicant may have desired claim 16 to depend from claim 13.

Regarding claim 18, the claim recites “[the] non-transitory machine-readable medium of claim 9” in line 1. There is no “non-transitory machine-readable medium” recited in claim 9. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation as “[the] non-transitory machine-readable medium of claim 10.” 

Regarding claim 20, the claim recites “[the] data processing system of claim 17” in line 1. There is no “data processing system” recited in claim 17. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation as “[the] data processing system of claim 19.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-12, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (United States Patent No. US 10106153 B1) [hereinafter “Xiao”] in view of Khosroshahi et al. (“Surround Vehicle Trajectory Analysis with Recurrent Neural Networks”; 2016 IEEE 19th International Conference on Intelligent Transportation Systems) [hereinafter “Khosroshahi”].

Regarding claim 1, Xiao teaches a computer-implemented method for making a decision in operating an autonomous driving vehicle using machine learning (see Abstract), comprising:
making one or more decisions with respect to one or more objects in the ADV’s surrounding environment using a data processing architecture comprising at least a first, a second, and a third neural networks (see Figures 2 and 6 and at least Col. 2, lines 12-36), the first, the second, and the third neural networks having been trained with a training data set (see Col. 6, lines 14-46); and
generating driving signals based at least in part on the decisions to control operations of the ADV (see step 612 and at least Col. 17, line 57 to Col. 18, line 57).

Xiao does not expressly teach the one or more decisions are one or more yield/overtake decisions. Instead, Xiao focuses on parking (see Abstract). 
Khosroshahi generally teaches systems for analyzing the behavior of surrounding vehicles at intersections using machine learning to determine the intention of the surrounding vehicles to decide what the host vehicle should do (see Abstract and Section I). Khosroshahi teaches this is important because intersections are dangerous situations where crashes often occur (see Section I). 
Xiao teaches the systems and methods disclosed provide enhanced and effective path planning for autonomous vehicle control that yields numerous benefits (see Col. 1, lines 47-63 and Col. 2, line 60 to Col. 4, line 38). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the method taught by Xiao to making yield/overtake decisions, in view of Khosroshahi, as 

Regarding claim 2, the combination of Xiao and Khosroshahi further teaches the first neural network is a multilayer perceptron (see Col. 12, lines 35-53 of Xiao), the second neural network is a convolutional neural network (see Col. 12, lines 13-36 and Col. 14, lines 41-65 of Xiao), and the third neural network is a fully-connected network (see Col. 12, lines 13-36 and Col. 17, lines 1-20 of Xiao). 

Regarding claim 3, the combination of Xiao and Khosroshahi further teaches the first neural network receives historical features of the one or more objects from one or more previous planning cycles as inputs, and generates extracted historical features of the one or more objects as outputs (see Col. 11, line 32 to Col. 14, line 37 of Xiao). 

Regarding claim 6, the combination of Xiao and Khosroshahi further teaches the historical features of the one or more objects comprise a position, and wherein the map information is derived from a high-definition map and comprises a static object component (see Col. 13, line 41 to Col. 14, line 37 of Xiao).

Regarding claim 9, the combination of Xiao and Khosroshahi further teaches the training data set comprises previously recorded driving and perception data automatically labeled with yield/overtake decisions (see Section III and Figure 2 of Khosroshahi and Coo. 6, lines 15-46 of Xiao in the context of the combination expressed above in the rejection of claim 1).

Regarding claim 10, the combination of Xiao and Khosroshahi, as applied to claim 1 above, teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see Col. 5, lines 8-30 and Col. 6, lines 47-53 of Xiao) for making a decision in operating an autonomous driving vehicle using machine learning (see Abstract of Xiao), the operations comprising:
making one or more yield/overtake decisions with respect to one or more objects in the ADV’s surrounding environment using a data processing architecture comprising at least a first, a second, and a third neural networks, the first, the second, and the third neural networks having been trained with a training data set (see the rejection of claim 1 above); and
generating driving signals based at least in part on the yield/overtake decisions to control operations of the ADV (see step 612 and at least Col. 17, line 57 to Col. 18, line 57 of Xiao and the rejection of claim 1 above).

Regarding claim 11, the combination of Xiao and Khosroshahi further teaches the first neural network is a multilayer perceptron (see Col. 12, lines 35-53 of Xiao), the second neural network is a convolutional neural network (see Col. 12, lines 13-36 and Col. 14, lines 41-65 of Xiao), and the third neural network is a fully-connected network (see Col. 12, lines 13-36 and Col. 17, lines 1-20 of Xiao). 

Regarding claim 12, the combination of Xiao and Khosroshahi further teaches the first neural network receives historical features of the one or more objects from one or more previous planning cycles as inputs, and generates extracted historical features of the one or more objects as outputs (see Col. 11, line 32 to Col. 14, line 37 of Xiao). 

Regarding claim 15, the combination of Xiao and Khosroshahi further teaches the historical features of the one or more objects comprise a position, and wherein the map information is derived from a high-definition map and comprises a static object component (see Col. 13, line 41 to Col. 14, line 37 of Xiao).

Regarding claim 18, the combination of Xiao and Khosroshahi further teaches the training data set comprises previously recorded driving and perception data automatically labeled with yield/overtake decisions (see Section III and Figure 2 of Khosroshahi and Coo. 6, lines 15-46 of Xiao in the context of the combination expressed above in the rejection of claim 1).

Regarding claim 19, the combination of Xiao and Khosroshahi, as applied to claim 1 above, teaches a data processing system comprising:
	a processor (see Col. 5, lines 8-30 and Col. 6, lines 47-53 of Xiao); and 
a memory coupled to the processor to store instructions (see Col. 5, lines 8-30 and Col. 6, lines 47-53 of Xiao), which when executed by the processor, cause the processor to perform operations for making a decision in operating an autonomous driving vehicle using machine learning (see Abstract of Xiao), the operations including:
making one or more yield/overtake decisions with respect to one or more objects in the ADV’s surrounding environment using a data processing architecture comprising at least a first, a second, and a third neural networks, the first, the second, and the third neural networks having been trained with a training data set (see the rejection of claim 1 above); and
612 and at least Col. 17, line 57 to Col. 18, line 57 of Xiao and the rejection of claim 1 above).

Regarding claim 20, the combination of Xiao and Khosroshahi further teaches the first neural network is a multilayer perceptron (see Col. 12, lines 35-53 of Xiao), the second neural network is a convolutional neural network (see Col. 12, lines 13-36 and Col. 14, lines 41-65 of Xiao), and the third neural network is a fully-connected network (see Col. 12, lines 13-36 and Col. 17, lines 1-20 of Xiao). 

Regarding claim 21, the combination of Xiao and Khosroshahi further teaches the first neural network receives historical features of the one or more objects from one or more previous planning cycles as inputs, and generates extracted historical features of the one or more objects as outputs (see Col. 11, line 32 to Col. 14, line 37 of Xiao). 

Allowable Subject Matter
Claims 4-5, 8, 13-14, 17, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Xiao teaches the second neural network 116 receives extracted historical features of the one or more objects and map information from the first neural network 114 as inputs (see Figure 2 and Col. 14, lines 38-65). However, Xiao does not teach that the second neural network “generates data encoding both the extracted historical features of the one or more objects and the map information as outputs” as claimed. Instead, Xiao teaches the second neural network generates a first path as an output (see Col. 14, lines 38-65). 
As such, claims 4, 13, and 22 recite allowable subject matter. The remaining indicated claims recite allowable subject matter based upon their dependence from one of claims 4, 13, and 22. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ditty et al. (US 2019/0258251 A1), Wang et al. (US 2019/0147335 A1), Su et al. (US 10466716 B1), and Kim et al. (“Robust Lane Detection Based On Convolutional Neural Network and Random Sample Consensus”) all generally teach systems and methods for autonomous vehicle control using neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669